                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                         Case No. 21-cv-02845-EMC
                                   8                      Plaintiff,
                                                                                              ORDER RE CLARIFICATION AND
                                   9               v.                                         SUPPLEMENTAL BRIEFING
                                  10     FYI MC, LLC, et al.,                                 Docket No. 9
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Milliken Creek Inn & Spa’s (the “Hotel’s”) website states that it “[is] in the process of

                                  15   building a fully accessible guestroom.” See Docket No. 9-2 (Req. for Judicial Notice), Ex. 2.

                                  16   Considering this statement, the parties are instructed to submit supplemental briefing on the

                                  17   following questions:

                                  18          1.        Was the Hotel built before 1991?

                                  19          2.        What does the Hotel mean by “in the process of building a fully accessible

                                  20          guestroom”?

                                  21          3.        The Department of Justice’s (DOJ’s) 2010 Guidance interprets the Reservations

                                  22          Rule, 28 C.F.R. § 36.302(e)(1)(ii), as requiring “older hotels with limited accessibility

                                  23          features” to include in their reservations system

                                  24                    at a minimum, information about accessible entrances to the hotel,
                                                        the path of travel to guest check-in and other essential services, and
                                  25                    the accessible route to the accessible room or rooms. In addition to
                                                        the room information described above, these hotels should provide
                                  26                    information about important features that do not comply with the
                                                        1991 Standards. . . . Reservations services for these entities should
                                  27                    include this information and provide a way for guests to contact the
                                                        appropriate hotel employee for additional information.
                                  28
                                   1   28 C.F.R. § Pt. 36, App. A, “Title III Regulations 2010 Guidance and Section-by-Section

                                   2   Analysis” (the “2010 Guidance”). Does this interpretation of the Reservations Rule apply to the

                                   3   Hotel? If so, does the Hotel’s website include all this information?

                                   4          The parties are instructed to submit their supplemental briefs addressing these questions, in

                                   5   ten (10) pages or less, on or before June 22, 2021. The hearing on Defendant’s motion to dismiss,

                                   6   Docket No. 9, is rescheduled for 11:00 a.m. on Tuesday, June 29, 2021.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: June 18, 2021

                                  11

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                        EDWARD M. CHEN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
